 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUAH BRANDON McCAVITT,                          No. 2:19-cv-01180 JAM GGH P
12                        Petitioner,
13            v.                                         ORDER
14    JOE LIZARRAGA,
15                        Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2241, together with a request to proceed in forma pauperis.

19          Examination of the affidavit reveals petitioner is unable to afford the costs of this action.

20   Accordingly, leave to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21          Rule 2 of the Rules Governing Section 2254 Cases provides that the petition: “shall

22   specify all the grounds for relief which are available to the petitioner and of which he has or by

23   the exercise of reasonable diligence should have knowledge and shall set forth in summary form

24   the facts supporting each of the grounds thus specified.” Rule 2(c), Rules Governing Section

25   2254 Cases. Petitioner must also clearly state the relief sought in the petition. Id. Additionally,

26   the Advisory Committee Notes to Rule 4 explains that “notice pleading is not sufficient, for the

27   petition is expected to state facts that point to a real possibility of constitutional error.” Advisory

28   Committee Notes to Rule 4; see Blackledge v. Allison, 431 U.S. 63, 75, n.7 (1977).
                                                         1
 1          Here, petitioner alleges 55 grounds for relief in his petition. In majority of the claims,

 2   petitioner refers the court to review 38 exhibits that encompass almost 400 pages in the 1,202-

 3   page petition. Although petitioner provides some supporting facts for his claims, petitioner may

 4   not simply refer the court and respondent to review hundreds of pages in support of his claim

 5   without setting forth each claim for relief and summarizing the facts he alleges support each of

 6   the identified claims. Accordingly, the petition fails to comply with Rule 2(c), Rules Governing

 7   Section 2254 Cases. The court will grant petitioner leave to amend. Rule 4, Rules Governing

 8   Section 2254 Cases.

 9          Moreover, the exhaustion of state court remedies is a prerequisite to the granting of a

10   petition for writ of habeas corpus. 28 U.S.C. § 2254(b)(1). A petitioner satisfies the exhaustion

11   requirement by providing the highest state court (here, the California Supreme Court) with a full

12   and fair opportunity to consider all claims before presenting them to the federal court. Picard v.

13   Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d 1083, 1086 (9th Cir. 1985), cert.

14   denied, 478 U.S. 1021 (1986).

15          The state court has had an opportunity to rule on the merits when the petitioner has fairly

16   presented the claim to that court. The fair presentation requirement is met where the petitioner

17   has described the operative facts and legal theory on which his claim is based. Picard, 404 U.S. at

18   277-78. Generally, it is “not enough that all the facts necessary to support the federal claim were

19   before the state courts . . . or that a somewhat similar state-law claim was made.” Anderson v.

20   Harless, 459 U.S. 4, 6 (1982). Instead,

21                  [i]f state courts are to be given the opportunity to correct alleged
                    violations of prisoners’ federal rights, they must surely be alerted to
22                  the fact that the prisoners are asserting claims under the United States
                    Constitution. If a habeas petitioner wishes to claim that an
23                  evidentiary ruling at a state court trial denied him the due process of
                    law guaranteed by the Fourteenth Amendment, he must say so, not
24                  only in federal court, but in state court.
25   Duncan v. Henry, 513 U.S. 364, 365 (1995). Accordingly, “a claim for relief in habeas corpus

26   must include reference to a specific federal constitutional guarantee, as well as a statement of the

27   facts which entitle the petitioner to relief.” Gray v. Netherland, 518 U.S. 152, 116 S. Ct. 2074,

28   2081 (1996). The United States Supreme Court has held that a federal district court may not
                                                        2
 1   entertain a petition for habeas corpus unless the petitioner has exhausted state remedies with

 2   respect to each of the claims raised. Rose v. Lundy, 455 U.S. 509 (1982). A mixed petition

 3   containing both exhausted and unexhausted claims must be dismissed. Here, it is unclear to the

 4   court whether petitioner has fully exhausted each of his claims or whether this is a mixed petition.

 5   Therefore, petitioner will be given an opportunity to amend his petition to clearly state whether

 6   each of his claims has been fairly presented to the highest state court.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. Petitioner is granted leave to proceed in forma pauperis;

 9          2. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend

10   within thirty days from the date of this order. Petitioner will take care to carefully comply with

11   the instructions provided above when filing an amended petition;

12          3. Any amended petition must bear the case number assigned to this action and the title

13   “First Amended Petition;” and

14          4. The Clerk of the Court is directed to send petitioner the court’s form application for

15   writ of habeas corpus.

16   Dated: July 8, 2019
                                                 /s/ Gregory G. Hollows
17                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                        3
